FILE COPY




                          Fourth Court of Appeals
                                 San Antonio, Texas
                                        June 14, 2021

                                    No. 04-19-00548-CV

                      SAN ANTONIO FEDERAL CREDIT UNION,
                                   Appellant

                                              v.

                                     Mario R. CANTU,
                                         Appellee

                  From the 73rd Judicial District Court, Bexar County, Texas
                               Trial Court No. 2016-CI-21715
                      Honorable Cathleen M. Stryker, Judge Presiding


                                       ORDER

Sitting:      Rebeca C. Martinez, Chief Justice
              Luz Elena D. Chapa, Justice
              Beth Watkins, Justice

       This court issued an opinion and judgment in this case on May 26, 2021. The current
deadline for appellant’s motion for rehearing or reconsideration en banc is June 10, 2021. See
TEX. R. APP. P. 49.1. On June 8, 2021, appellant filed an unopposed motion requesting a 30-day
extension to file its motion for rehearing or reconsideration en banc. After consideration,
appellant’s motion is GRANTED. We ORDER appellant to file its motion for rehearing or
reconsideration en banc by July 12, 2021.


                                                   _________________________________
                                                   Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of June, 2021.



                                                   ___________________________________
                                                   MICHAEL A. CRUZ, Clerk of Court